                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


FRED ROBINSON; ASHLEY                            )
SPRAGUE; and JOHNNY GIBBS,                       )
on behalf of themselves and all others           )
similarly situated,                              )
                                                 )
Plaintiffs,                                      )
                                                 )
v.                                               )          Case No. 3:17-cv-01263
                                                 )          Judge Aleta A. Trauger
JEFF LONG, Commissioner                          )
of the Tennessee Department of Safety            )
and Homeland Security, in his official           )
capacity,                                        )
                                                 )
Defendant.                                       )

                                            ORDER

        On May 20, 2020, the Sixth Circuit Court of Appeals issued an opinion reversing this

court’s grant of a preliminary injunction to the plaintiffs in this case. Robinson v. Long, 814 F.

App’x 991, 995 (6th Cir. 2020). That opinion relied in large part on the Sixth Circuit’s 2019

opinion in Fowler v. Benson, 924 F.3d 247 (6th Cir. 2019), in which the court rejected the

substantive legal arguments underlying similar claims arising out of the State of Michigan. See

Robinson, 814 F. App’x at 995 (Cole, C.J., concurring in judgment) (“I concur in judgment in

light of the fact that Fowler v. Benson . . . is binding precedent in this circuit.”). On July 30,

2020, the Sixth Circuit denied the plaintiffs’ petition for en banc review. Robinson v. Long, 966

F.3d 521 (6th Cir. 2020). Following the issuance of the Sixth Circuit’s mandate, the

Commissioner filed a Motion for Judgment on the Pleadings. (Doc. No. 253.)

        On December 28, 2020, the plaintiffs informed this court that they did not intend to seek

a writ of certiorari from the U.S. Supreme Court. (Doc. No. 258.) On January 20, 2021, the


                                                1

     Case 3:17-cv-01263 Document 260 Filed 01/21/21 Page 1 of 2 PageID #: 4334
plaintiffs filed a Notice in which they conceded that the Sixth Circuit’s ruling regarding the

preliminary injunction “is dispositive of this action, and judgment may be entered for” the

Commissioner. (Doc. No. 259 at 1.) The plaintiffs further argued that, because the entry of such

a judgment would constitute a resolution of this case on the merits following thoroughly

contested litigation, it would not be a settlement, voluntary dismissal, or compromise for the

purposes of Federal Rule of Civil Procedure 23(e) and, therefore, would require no additional

notice or procedural safeguards on behalf of the members of the certified class represented by the

named plaintiffs.

       The court agrees that neither the text nor the purpose of Rule 23(e) requires this court to

treat the disposition of the Commissioner’s motion as the equivalent of a settlement, voluntary

dismissal, or compromise. It is a disposition on the merits, in light of the law of the case

established by the Sixth Circuit in its application of Fowler to these claims. Because the law of

the case wholly forecloses the possibility of success on the merits by the plaintiffs, the

Commissioner’s Motion for Judgment on the Pleadings (Doc. No. 253) is hereby GRANTED.

The Clerk shall enter judgment in accordance with Rule 58, Federal Rules of Civil Procedure.

       It is so ORDERED.



                                                            ______________________________
                                                            ALETA A. TRAUGER
                                                            United States District Judge




                                                2

  Case 3:17-cv-01263 Document 260 Filed 01/21/21 Page 2 of 2 PageID #: 4335
